Name: Commission Regulation (EC) No 1908/98 of 8 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities9. 9. 98 L 249/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1908/98 of 8 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 9. 9. 98L 249/2 ANNEX to the Commission Regulation of 8 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 43,1 064 73,6 999 58,3 0707 00 05 052 55,8 999 55,8 0805 30 10 388 80,8 524 49,9 528 73,1 999 67,9 0806 10 10 052 83,7 064 70,7 400 215,4 624 121,3 999 122,8 0808 10 20, 0808 10 50, 0808 10 90 388 59,8 400 59,5 508 44,8 512 68,8 524 35,9 528 90,8 800 189,2 804 59,5 999 76,0 0808 20 50 052 96,3 064 61,4 388 90,3 528 92,5 999 85,1 0809 30 10, 0809 30 90 052 95,6 999 95,6 0809 40 05 052 50,8 060 48,6 064 55,6 066 72,8 068 50,9 093 70,4 624 140,6 999 70,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.